UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

PAUL A. LEVINE, ESQ. as Chapter 7 Trustee,

                              Plaintiff-Appellant,
       vs.                                                          1:18-cv-00231
                                                                    (MAD)
CHRISTOPHER S. TRUMBELL et al.,

                        Defendant-Appellees.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

LEMERY GREISLER, LLC                                 PAUL A. LEVINE, ESQ.
50 Beaver Street
Albany, New York 12207
Attorneys for Plaintiff-Appellant

WILSON, ELSER, MOSKOWITZ,                            PETER A. LAURICELLA, ESQ.
EDELMAN & DICKER, LLP                                CHRISTOPHER A. PRIORE, ESQ.
200 Great Oaks Boulevard, Suite 228
Albany, New York 12203
Attorneys for Defendant-Appellees Trumbull,
Trumbull, and Lobo

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Plaintiff-Appellant Paul A. Levine, as Chapter 7 Trustee, appeals the Order of United

States Bankruptcy Judge Robert E. Littlefield, Jr., granting a motion for summary judgment

pursuant to Federal Rule of Bankruptcy Procedure 7056, entered February 9, 2018, which granted

Defendant-Appellees' Christopher S. Trumbull, Jennifer A. Trumbull, and Fatima Lobo's motion

for summary judgment and dismissed Appellant's adversary proceeding complaint. See Dkt. No.

2 at 12. For the reasons set forth below, the judgment of the bankruptcy court is affirmed.

                                      II. BACKGROUND
A.     Procedural History

       On April 29, 2012, Debtor Timothy J. Stallmer filed his voluntary petition for relief under

Chapter 7 of the United States Bankruptcy Code. See Dkt. No. 8 at 3. The Trustee filed an

adversary proceeding complaint seeking to quiet title to real property located at 170 Glass Lake

Road, Averill Park, New York. The property was allegedly transferred by the debtor to a party

holding a forged mortgage on the property, who then transferred the property to Defendant-

Appellees Christopher and Jennifer Trumbull. Id. Defendant-Appellee Fatima Lobo is an

attorney and purported owner and holder of a mortgage on the property. Id. The adversary

proceeding complaint also sought to strike from the public record all encumbrances on the

property, including the mortgage held by Defendant-Appellee Lobo. See Dkt. No. 11 at 2.

       Defendant-Appellees D. Wallace Bryce, and Richard F. Lease defaulted in answering the

complaint and cross claims in the adversary proceeding.1 See Dkt. No. 8 at 3. They have also

failed to appear in the instant appeal.

       In his motion for summary judgment, Plaintiff-Appellant argued that (1) the deed was

void due to forgery, (2) the deed was void due to fraudulent inducement/fraudulent pretenses, and

(3) the debtor lacked the requisite intent to convey title. Plaintiff-Appellant also argued that the

acknowledgment of the deed is a nullity because it was notarized by a party in interest.

B.     Findings of the Bankruptcy Court

       The bankruptcy court noted the following on the record during the hearing on the motion

for summary judgment:

                     The facts are that Timothy Stallmer, the debtor, filed a
               Chapter 7 voluntary petition on April 29, 2015. Paul Levine as


       Since Bryce and Lease have not appeared to defend this appeal, the Court refers to
       1

"Defendant-Appellees" to their exclusion.
                                                  2
               Chapter 7 trustee commenced this adversary proceeding seeking a
               declaratory judgment quieting title to 170 Glass Lake Road, Averill
               Park, New York, the property.

                       The defendants answered the complaint and filed a cross
               claim against co-defendant Richard F. Lease as trustee of the
               Richard F. Lease profit sharing plan. The defendants filed for
               summary judgment dismissing the complaint and the Court held
               oral argument on the motion on November 15, 2017. The trustee's
               arguments center around a series of transactions that occurred in
               2010 and 2013 and involved the debtor, his wife, and Lease. The
               trustee alleges that on or about March 25, 2010 the debtor's wife,
               Marcia Doyle, [forged] the debtor's name on a mortgage that was
               executed in favor of Lease in exchange for $75,000. The debtor
               denies any knowledge at the time of the transaction of the mortgage
               or proceeds therefrom.

                       The trustee further alleges that in March 2013 Doyle, "Came
               to [the debtor's] place of work at the state capitol, had him come out
               to the steps and had him quickly sign a deed and affidavit for deed
               in lieu of foreclosure all the while telling him only that they were
               needed to obtain a $10,000 loan." ECF Number 30. Doyle
               acknowledge[d] the deed which transferred the property to Lease.
               Lease recorded the deed with the debtor's signature on May 1, 2013.
               On July 23, 2014, Lease sold the property to Jennifer and
               Christopher Trumbull for $125,500 and on the same day assigned
               the mortgage to Fatima Lobo. The Trumbulls recorded their deed
               to the property on August 11, 2014. On October 9, 2014 the debtor
               gave a sworn statement to the Albany County District Attorney's
               office as part of a criminal investigation into Doyle. In that
               statement, he describes his and Doyle's financial arrangements
               including the day he signed. Doyle was subsequently indicted on
               various counts of tax fraud and unrelated fraud charges.

                       The debtors argue that the trustee's complaint should be
               dismissed because the debtor transferred title to the property. In
               response, the trustee asserts that title to the property was never
               transferred because the initial transfer to Lease is void and at a
               minimum there are issues of fact which preclude the Court from
               ruling on a motion for summary judgment.

Dkt. No. 4-12 at 3-4.

       The bankruptcy court found that "the deed was not forged in the traditional sense" because

the debtor indeed signed the deed. See Dkt. No. 4-12 at 6. The bankruptcy court noted that "the
                                                 3
debtor's sworn statement to the District Attorney's Office makes clear that at the time he signed

the deed, he understood he was signing a deed and not a different type of instrument such as a

will. For this reason, the deed is not void as a forgery." Id.

                                         III. DISCUSSION

       In exercising its appellate review under Rule 8013 of the Federal Rules of Bankruptcy

Procedure, the district court reviews the bankruptcy court's findings of fact under a clear error

standard and conclusions of law de novo. See In re Vebeliunas, 332 F.3d 85, 90 (2d Cir. 2003).

"Findings of fact, whether based on oral or documentary evidence, shall not be set aside unless

clearly erroneous, and due regard shall be given to the opportunity of the bankruptcy court to

judge the credibility of the witnesses." Fed. R. Bankr. P. 8013. "A district court may find a

bankruptcy court's determination to be clearly erroneous when, on consideration of the record as a

whole, the court is left with the definite and firm conviction that a mistake has been committed."

Hilton v. Wells Fargo Bank, N.A., 539 B.R. 10, 15 (N.D.N.Y. 2015) (citing Zervos v. Verizon

N.Y., Inc., 252 F.3d 163, 168 (2d Cir. 2001) (further citations omitted)).

       A court may grant a motion for summary judgment only if it determines that there is no

genuine issue of material fact to be tried and that the facts as to which there is no such issue

warrant judgment for the movant as a matter of law. See Chambers v. TRM Copy Ctrs. Corp., 43

F.3d 29, 36 (2d Cir. 1994) (citations omitted). When analyzing a summary judgment motion, the

court "cannot try issues of fact; it can only determine whether there are issues to be tried." Id. at

36-37 (quotation and other citation omitted). Moreover, it is well-settled that a party opposing a

motion for summary judgment may not simply rely on the assertions in its pleading. See Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quoting Fed. R. Civ. P. 56(c), (e)).



                                                  4
       In assessing the record to determine whether any such issues of material fact exist, the

court is required to resolve all ambiguities and draw all reasonable inferences in favor of the

nonmoving party. See Chambers, 43 F.3d at 36 (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986)) (other citations omitted). Where the non-movant either does not respond to the

motion or fails to dispute the movant's statement of material facts, the court must be satisfied that

the citations to evidence in the record support the movant's assertions. See Giannullo v. City of

N.Y., 322 F.3d 139, 143 n.5 (2d Cir. 2003) (holding that not verifying in the record the assertions

in the motion for summary judgment "would derogate the truth-finding functions of the judicial

process by substituting convenience for facts").

A.     Voidability of the Deed

       1. Forgery/Fraudulent Inducement

       "It is well established that a forged deed is a void instrument and will, as a general rule,

transfer no title to property." In re Grimes, 147 B.R. 307, 313 (Bankr. E.D.N.Y. 1992) (collecting

cases). "The term 'forgery' encompasses not only falsified signatures, but also signatures obtained

by artifice, trick or device." Id. (citing Marden v. Dorthy, 160 N.Y. 39, 54 (1899) ("[F]orgery

may be committed by fraudulently procuring the signature of another to an instrument which he

has no intention of signing.")). "In contrast, a fraudulently induced deed is merely voidable, not

void[.]" Weiss v. Phillips, 157 A.D.3d 1, 11 (1st Dep't 2017) (citations omitted).

       Upon de novo review of the law's applicability to the bankruptcy court's factual findings,

the Court finds that the bankruptcy court was correct in its determination that "[i]n the present

case . . . the deed was the result of fraudulent inducement because the debtor stated that he knew

he was signing a deed but was unaware that the property would be transferred to Lease." See Dkt.

No. 4-12 at 7. Here, it is clear, as the bankruptcy court found, that the debtor intended to sign the

                                                   5
instrument. That is sufficient to make this an instance of fraudulent inducement—not forgery.

This renders the deed voidable and not void.

        2. Nullity of Acknowledgment

        "Although an unacknowledged deed cannot be recorded (rendering it invalid against a

subsequent good faith purchaser for value) it may still be enforceable between the parties to the

document (i.e., the grantor and the purchaser)." Galetta v. Galetta, 21 N.Y.3d 186, 191 (2013).

Therefore, even if the acknowledgment was invalid, and the deed was not properly recorded, the

deed itself is not invalid.

        3. Requisite Intent

        Lastly, Plaintiff-Appellant contends that there is a material issue of fact preventing the

Court from ruling that the Trustee failed to rebut the presumption of intent where the grantee or

grantee's agent possesses a deed. See Stevenson v. Sutherland, 150 A.D. 275, 276 (2d Dep't

1912). To rebut this presumption, Plaintiff-Appellant argues that the debtor's statements that he

did not realize he was conveying property are sufficient to raise an issue of material fact. In order

to overcome the presumption, however, a party must provide "evidence of the parties' actual

intent[,]" such as evidence of actions taken later that are inconsistent with a previous conveyance.

See Goodell v. Rosetti, 52 A.D.3d 911, 913 (3d Dep't 2008). A later attempt to sell the same

property or the existence of a second deed, for example, would constitute evidence that creates a

triable issue of fact. See id. at 914. The Court finds that there is no such evidence here. The

debtor indicated that he had every intent of affixing his signature to the documents,

and—irrespective of what the debtor believed the documents to be—those documents

incontestably indicate that the property was to be transferred to Lease. The bankruptcy court was

correct in its determination that Plaintiff-Appellant did not raise a genuine issue of material fact.

                                                  6
                                         IV. CONCLUSION

          After carefully reviewing the record on appeal, the parties' submissions and the applicable

law, and for the above-stated reasons, the Court hereby

          ORDERS that the judgment of the bankruptcy court is AFFIRMED; and the Court

further

          ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision

and Order on the parties in accordance with the Local Rules.

IT IS SO ORDERED.


Dated: November 8, 2018
       Albany, New York




                                                   7
